—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Richmond County (Cusick, J.), dated February 22, 1999, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that the plaintiff Berlinda Colinares did not suffer a serious injury within the meaning of Insurance Law § 5102 (d).
*351Ordered that the order is affirmed, with costs.
The defendants established their entitlement to judgment as a matter of law (see, Loiseau v Maxwell, 256 AD2d 450; Edwards v De Haven, 155 AD2d 757; Post v Broderick, 104 AD2d 977). Mangano, P. J., Ritter, Joy, McGinity and Smith, JJ., concur.